DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022-06-03 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-24 are pending in the application.
Response to Appeal Brief
This Non-Final Rejection is in response to the Appeal Brief filed 2022-05-06.  The case is being re-opened because Appellant’s arguments in response to rejections under 35 USC 103 are persuasive, and the rejection under the cited combination of art has therefore been withdrawn.  Details are given below in Response to Arguments.
Response to Arguments
Appellant arguments filed with the Appeal Brief on 2022-05-06 in response to rejections under 35 USC 101 have been fully considered but they are not persuasive.
Appellant argues Pages 8-10 that the limitations of Claim 1 constitute an improvement in a technical field.  Appellant argues on Page 9 that “the ‘outputting’ limitation of claim 1 is not extra-solution activity” because “Appellant is not claiming generally displaying athletic performance data, but is instead claiming a visual display of the real-time region of effectiveness surrounding the participant” and “such a visual depiction of a predicted real-time region of effectiveness is not a well-known limitation”.  Examiner respectfully disagrees, and points out that regardless of the contents or structure of data that is output, outputting the results of a calculation is well-known.  Appellant continues, stating that “the claimed outputting limitation imposes meaningful limits on the claim”, as it is “not incidental to the primary purpose of the claim, but is instead related to the purpose of the invention” and that “the visual depiction of a real-time region of effectiveness surrounding the participant enables a viewer to have an instant understanding of the predicted effectiveness of the participant in the sporting event.”  Examiner respectfully points out that any time that data is output to a user enables that user to have an understanding of the data.  Furthermore, Examiner points out that for the outputting of the display to be “related to the purpose of the invention”, or in other words, to be integrated into a practical application, the “purpose” must be more than to “have an understanding”.  Just to give a couple of examples, an integration into a practical application may be a subsequent limitation such as “refocusing a camera onto the real-time region of effectiveness” or “controlling a robotic player to hit the ball away from the region of effectiveness”.  Finally, Appellant argues that “outputting the visual display of the real-time region of effectiveness does not amount to ‘necessary data gathering and outputting’” because “all uses of the alleged judicial exception (mental process) do not require outputting a visual display of a real-time region of effectiveness surrounding a participant.”  Examiner respectfully disagrees, as the real-time region of effectiveness is simply the result of the mental process, and for a mental process to have any utility, the results must be output.  Finally, Examiner notes that Appellant has placed emphasis on the region surrounding the participant, but Examiner points out that the output region being around a participant does not materially change the fact that the region is simply the output of the mental process.
Appellant argues on Page 10 that Claim 1 includes a combination of limitations that is not well-understood, routine, or conventional activity in the field.  Appellant argues that “the limitations of claim 1, taken as a whole, are not well-understood, routine, or conventional activity in the field” because “Claim 1 does not recite outputting data generally, or claim a device capable of outputting, but instead recites outputting a new type of information that is not well-understood, routine, or conventional, in the form of ‘a visual display of the real-time region of effectiveness surrounding the participant.’”  Examiner respectfully disagrees, and points out that just because the output is surrounding the participant, does not materially change the fact that the output is the result of a mental process.  Examiner also points out that Applicant has not disclosed any novel or unconventional display device.  Instant Specification [0068] states:  “As described herein, in an example implementation, the volume of effectiveness is displayed as part of a live broadcast in which the volume of effectiveness is superimposed over the athlete”.  Thus, there is no indication that Appellant’s display is anything other than a conventional television or computer monitor.  Examiner also points out that, as explained above, the display of the real-time region of effectiveness is insignificant extra solution activity (necessary data gathering and outputting), and this is may also be used as the analysis for Step 2B (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g)).
Appellant’s arguments filed with the Appeal Brief on 2022-05-06 in response to rejections under 35 USC 103 have been fully considered and are persuasive.  All the rejections under 35 USC 103 have been withdrawn, and are replaced below with new 103 rejections under a new combination of prior art.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  they recite the limitation “radius of the volume of the cylinder”.  Examiner points out that a cylinder is defined by two properties:  radius and height.  The volume of the cylinder can be calculated based on the radius and the height.  The phrase “radius of the volume” is confusing, as a “volume” is simply a scalar numerical value, and does not have any other properties, such as a radius.  Examiner recommends, in order to avoid confusion, restating this as “radius of the cylinder”, as a radius is actually a fundamental property of a cylinder.  Appropriate correction is required.

Remarks
Regarding Claims 8 and 15, as well as corresponding Specification [0061], Examiner points out that in the equations for Multiple Linear Regression, Applicant appears to be missing the constant term (i.e., A0 or β0) in the regression.  Contrast Spec [0060]:

    PNG
    media_image1.png
    94
    448
    media_image1.png
    Greyscale

With Yale (“Multiple Linear Regression”) Page 1:

    PNG
    media_image2.png
    49
    594
    media_image2.png
    Greyscale

Examiner is unsure if this was intentional or not, and for the purposes of applying prior art, the constant term + the epsilon term of Yale can be mapped to the epsilon term of the instant application.  While the term is not necessarily unclear or worthy of a 112(b) rejection, Examiner thought it may be useful for Applicant to at least point this out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the first regression equation" and “the second regression equation”.  There is insufficient antecedent basis for these limitations in the claim, because the claim is dependent upon “the computer-implemented method of claim 1.”  For the purposes of applying prior art, Examiner is interpreting Claim 8 as being dependent upon “the computer-implemented method of claim 7”.
Claim 17 recites the limitation "the weighting factor”.  There is insufficient antecedent basis for these limitations in the claim, because claim 16 recites “weighting factors” in the plural.  Examiner is interpreting as “each of the weighting factors”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Step 1:
Claims 1-13 are directed to a method.  Therefore, all the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1:
	Claim 1 recites:
“monitoring, by a computing device, real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event”; monitoring data can be performed in the human mind or with pen and paper, and is thus a mental process
“determining, by the computing device, real-time predictive factors associated with the participant based on the monitoring the real-time sensor data”; determining factors based on data can be performed in the human mind or with pen and paper, and is thus a mental process
“determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective”; determining information based on predictive factors and training data can be performed in the human mind or with pen and paper, and is thus a mental process
Step 2A Prong 2:
This judicial exception is not integrated into a practical application because additional elements “computing device” and “sensor” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as recited above, additional elements “computing device” and “sensor” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Furthermore, Examiner notes that neither the Claims nor Specification indicate that the “display” is anything other than a conventional electronic display device, and thus the outputting a visual display is also well-understood, routine, and conventional activity (see MPEP 2106.05(d)).
Dependent claims 2-13 are also determined to be directed to a judicial exception for the following reasons:
Claim 2 recites 
“updating the real-time region of effectiveness for the participant based on continued monitoring of the sensor data” (mental process) 
“and continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness” (insignificant extra solution activity (necessary data gathering and outputting); well-understood, routine, and conventional activity)
Claim 3 recites “wherein the training data includes a training record identifying an effectiveness of a play and a particular set of predictive factors associated with the effectiveness of the play”; this merely provides more detail on the training data, and is thus still directed to a mental process.
Claim 4 recites “wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data”; this merely provides more detail on the predictive factors for the determination, and is thus still directed to a mental process
Claim 5 recites “wherein the real-time region of effectiveness is a volume of effectiveness or area of effectiveness”; this merely provides more detail on the results of the determination, and is thus still directed to a mental process.
Claim 6 recites “wherein the participant is an athlete of the sporting event and the sporting event is tennis”; this merely provides more detail on the sport being analyzed, and is thus still directed to a mental process.
Claim 7 recites “wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation”; this merely provides more detail on the results of the determination, and is thus still directed to a mental process.
Claim 8 recites “wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and Fr and Fh are configurable constants”; this is still directed to the abstract idea, in particular, combining the mental process with a mathematical concept (see MPEP 2106.04(a)(2)(I))
Claim 9 recites “wherein the participant is primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant”; determining an action can be performed in the human mind or with pen and paper, and is thus a mental process.
Claim 10 recites “wherein a service provider at least one of creates, maintains, deploys and supports the computing device”; this additional element amounts to mere instructions to apply the exception (see MPEP 2106.05(f)).
Claim 11 recites “wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis”; this is still directed to the abstract idea, in particular, combining the mental process with certain methods of organizing human activity (commercial or legal interactions; see MPEP 2106.04(a)(2)(II)(B))
Claim 12 recites “wherein the computing device includes software provided as a service in a cloud environment”; this additional element amounts to mere instructions to apply the exception (see MPEP 2106.05(f)).
Claim 13 recites “deploying a system comprising providing a computer infrastructure operable to perform the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness”; this additional element amounts to mere instructions to apply the exception (see MPEP 2106.05(f)).

Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Step 1:
Claims 14-18 are directed to a computer program product, comprising a “computer readable storage medium” and Specification [0030] states “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.  Therefore, all the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1:
	Claim 14 recites:
“monitor sensor data during gameplay of a sporting event”; monitoring data can be performed in the human mind or with pen and paper, and is thus a mental process
“determine an effectiveness of a play made by the athlete”; determining effectiveness can be performed in the human mind or with pen and paper, and is thus a mental process
“determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data”; determining a dataset of predictive factors can be performed in the human mind or with pen and paper, and is thus a mental process 
“determine a dataset of real-time predictive factors based on the monitoring the sensor data”; monitoring data and determining a dataset of predictive factors can be performed in the human mind or with pen and paper, and is thus a mental process
“determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the generating the training data record, wherein the real-time volume of effectiveness surrounding the athlete comprises the volume of a shape having a determined radius around the athlete”; determine the real-time volume of effectiveness and generating a data record can be performed in the human mind or with pen and paper, and is thus a mental process
Step 2A Prong 2:
This judicial exception is not integrated into a practical application because additional elements “sensor” and “train the machine learning system using the sensor data, the determined effectiveness of the play, and the dataset of predictive factors to generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors” amount to mere instructions to apply the exception (see MPEP 2106.05(f)).  Examiner notes that training a machine learning model, generically stated, amounts to “(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished” (see MPEP 2106.05(f)(1)).  In other words, Appellant has not claimed a particular method of training a machine learning model, which is understood to amount to improvement to the functioning of a computer, and not a mental process (see MPEP 2106.04(a)(1)(vii)).  Also, additional element “generate and output a visual display of the real-time volume of effectiveness around the athlete” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as recited above, additional elements “sensor” and “train the machine learning system using the sensor data, the determined effectiveness of the play, and the dataset of predictive factors to generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors” amount to mere instructions to apply the exception (see MPEP 2106.05(f)).  Furthermore, Examiner notes that neither the Claims nor Specification indicate that the “display” is anything other than a conventional electronic display device, and thus the outputting a visual display is also well-understood, routine, and conventional activity (see MPEP 2106.05(d)).
Dependent claims 15-18 are also determined to be directed to a judicial exception for the following reasons:
Claim 15 recites “wherein the real- time volume of effectiveness is in the form of a cylinder having a volume, wherein the determined radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation”; this merely provides more details on the results of the determination, and is thus still directed to a mental process.
Claim 16 recites “wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and Fr and Fh are configurable constants”; this is still directed to the abstract idea, in particular, combining the mental process with a mathematical concept (see MPEP 2106.04(a)(2)(I))
Claim 17 recites “wherein the weighting factor is determined by based on back-solving for the weighting factor using a value for the radius included in the training data record”; this merely provides more detail on the mathematical concept and is thus still directed to the abstract idea.
Claim 18 recites “wherein the dataset of predictive factors include at least one selected from the group consisting of: position or orientation of a body of the athlete; position of the athlete on a court; the athlete's momentum; the athlete's speed; the athlete's trajectory; the athlete's acceleration; a trajectory of a ball; and the athlete's biometrics data”; this merely provides more detail on the factors of the determination, and is thus still directed to a mental process.

Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Step 1:
Claims 19-21 are directed to a system, comprising a “computer readable storage medium” and Specification [0030] states “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.  Therefore, all the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1:
	Claim 19 recites:
“monitor sensor data during gameplay of a sporting event”; monitoring data can be performed by the human mind or with pen and paper, and is thus a mental process
“determine a volume of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective”; determining a volume of effectiveness can be performed by the human mind or with pen and paper, and is thus a mental process
“determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective”; determining a volume of effectiveness can be performed by the human mind or with pen and paper, and is thus a mental process
“determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant”; determining predictive factors can be performed by the human mind or with pen and paper, and is thus a mental process
“determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant”; determining suggested actions can be performed by the human mind or with pen and paper, and is thus a mental process
Step 2A Prong 2:
This judicial exception is not integrated into a practical application because additional elements “sensor” and “wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as recited above, additional elements “sensor” and “wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Furthermore, Examiner notes that neither the Claims nor Specification indicate that the “display” is anything other than a conventional electronic display device, and thus the outputting a visual display is also well-understood, routine, and conventional activity (see MPEP 2106.05(d)).
Dependent claims 20-21 are also determined to be directed to a judicial exception for the following reasons:
Claim 20 recites “determine and display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the suggested actions using natural language generation”; a human can determine a narrative using natural language generation in the mind or with pen and paper, thus the determining is a mental process.  Additional element “display” amounts to insignificant extra-solution activity (necessary data gathering and outputting).
Claim 21 recites “wherein the primary participant is an athlete of the sporting event, the secondary participant is an opponent athlete, and the sporting event is tennis”; this merely provides more detail on the sport being analyzed, and is thus still directed to a mental process.
Claim 22 recites “wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data”; this merely provides more detail on the predictive factors for the determination, and is thus still directed to a mental process

Claims 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. 
Step 1:
Claims 22-24 are directed to a method.  Therefore, all the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1:
	Claim 22 recites:
“generating, by a computing device, a plurality of training data records for a participant of a sporting event, wherein the training data records each identify a measure of effectiveness of a play made by the participant, and a dataset of historical predictive factors associated with each measure of effectiveness”;
“monitoring, by the computing device, sensor data of the sporting event in real-time”; monitoring data can be performed in the human mind or with pen and paper, and is thus a mental process.
“determining, by the computing device, datasets of real-time predictive factors for the participant from the sensor data in real-time”; determining predictive factors can be performed in the human mind or with pen and paper, and is thus a mental process.
“dynamically determining, by the computing device, real-time volumes of effectiveness for the participant over a period of time during the sporting event based on the datasets of real- time predictive factors and the plurality of training data records”; determining volumes of effectiveness can be performed in the human mind or with pen and paper, and is thus a mental process.
“outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant.”
Step 2A Prong 2:
This judicial exception is not integrated into a practical application because additional elements “computing device” and “sensor” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as recited above, additional elements “computing device” and “sensor” amount to mere instructions to apply the exception (see MPEP 2106.05(f)) and additional element “outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant” amounts to insignificant extra-solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Furthermore, Examiner notes that neither the Claims nor Specification indicate that the “display” is anything other than a conventional electronic display device, and thus the outputting a visual display is also well-understood, routine, and conventional activity (see MPEP 2106.05(d)).
Dependent claims 23-24 are also determined to be directed to a judicial exception for the following reasons:
Claim 23 recites “wherein the real-time volumes of effectiveness are each in the form of a cylinder having a particular volume, wherein a radius of the particular volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.”; this merely provides more details on the results of the determination, and is thus still directed to a mental process.
Claim 24 recites “wherein each of the datasets of real-time predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data”; this merely provides more details on the factors of the determination, and is thus still directed to a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US 2011/0039624 A1) in view of Plant et al. (US 2019/0366189 A1; hereinafter “Plant”).
As per Claim 1, Potkonjak teaches a computer-implemented method comprising: 
monitoring, by a computing device, [real-time] sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data regarding a participant in a sporting event.  
Examiner notes that this is not “real-time”, as Potkonjak saves this sensor data to use later.  Potkonjak discloses that this data is collected from this first participant (“athlete”) to be used later in a simulation with a second participant (“cyber-physical game player”).  Potkonjak closes the paragraph with this:  “The second sensor 111 may be configured to collect a second set of data associated with actions taken by a player of the cyber-physical game in the second game space 113 (e.g., a cyber-physical gamer playing on a "virtual" sports field supported by a computer). In the following discussions, to avoid any confusion, a player in the actual sports game may be referred to as an athlete, and a player of the cyber-physical game may be referred to as a cyber-physical game player.”)
determining, by the computing device, [real-time] predictive factors associated with the participant based on the monitoring the [real-time] sensor data (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
determining, by the computing device, a size of a [real-time] region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective (Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factor has determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  As for “training data”, Potkonjak also discloses the following in [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
However, Potkonjak alone does not teach that the participant for whom the region of effectiveness is calculated based on historical effectiveness is the same participant for whom the “real-time” sensor data is collected.  Potkonjak collects sensor data for the first participant (“athlete”) in the past, and determines a region of effectiveness based on historical effectiveness for the “athlete”.  Potkonjak collects “real-time” sensor data from the second participant (“cyber-physical game player”), but does not determine a region of effectiveness based on historical effectiveness for this second participant.  Nor does Potkonjak teach outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant.
Plant teaches real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event (Plant, Para [0033], discloses:  “Heat map generator 106 can be configured to create heat maps for an individual player, an ensemble of players (e.g., strikers, midfielders, defenders, etc.), and/or a team at any given point in real-time during a game and/or in a simulated pre-game manner.”  Plant, Para [0037], discloses:  “Cognitive coaching system 102 can collect and distribute dynamic parameters of field events to one or more IoT devices…For example, components can be, but are not limited to, sensors (e.g., temperature sensors, velocity sensors, acceleration sensors, pressure sensors, vibration sensors, movement sensors, global positioning system (GPS) sensors, etc.))
determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant based on the predictive factors (Plant, Para [0048], discloses:  “In embodiments, a real-time generated heat map can depict that the opposing team's offensive is, for example, concentrated around opposing player C on the left side of the field.”  Here,  Plant discloses determining a real-time region of effectiveness, and thus its size, surrounding the participant (“around opposing player C”).  This is based on predictive factors, as Plant [0047]: “In alternative embodiments, one or more heat maps representing individual players, individual teams, and/or subsets thereof can be trained on historic information and additionally transposed into a real-time generated heat maps relating to one or more teams and/or specific interest of one or more coaches.”)
outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant (Plant, Para [0051]:  “In embodiments, the one or more heat maps (e.g., historical opponent, corrective action, etc.) can further be displayed on the device interface (similar to device interface 138 of FIG. 1) of one or more devices in the IoT environment”.  This is also illustrated in Fig. 4C:

    PNG
    media_image3.png
    305
    443
    media_image3.png
    Greyscale

Potkonjak and Plant are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the heat map display of Plant.  One of ordinary skill in the art would be motivated to do so in order to give an athlete or coach an opportunity to improve their decision-making in in-game situations (Plant, Para [0024-0025]: “Uncharacteristic positional player tactics of opponent behavior can further be detected based on previous heat maps of an individual player and simultaneously provide player recommended actions with correlating justifications. As another example advantage, aspects of the present disclosure include visually representing in-game attributes of the game for analysis to generate point-of-view visualizations encompassing individual player in-game perspectives.”)

As per Claim 2, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1.  Plant teaches further comprising: 
updating the real-time region of effectiveness for the participant based on continued monitoring of the sensor data (Plant, Para [0062]: “Because real-time heat map generator 305 is continually in the ‘ON’ state throughout a match, the cognitive coaching system will monitor and repeatedly signal a recommendation to the user (e.g., coach X) during different game phases, should they be necessary. A validation update can then be initiated by real-time heat map generator 305 to compare the newly generated real-time heat map reflecting the deployed strategy (e.g., coaching adjustments) with the resulting outcome.”)
and continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness (Plant, Para [0062], above:  “newly generated real-time heat map”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak and Plant, for at least the reasons recited in Claim 1.

As per Claim 3, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1.  Potkonjak teaches wherein the training data includes a training record identifying an effectiveness of a play and a particular set of predictive factors associated with the effectiveness of the play.  (Potkonjak, Para [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined.”  This is determined by Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 4, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; 6244-402392Appl. No. 16/021,799P201803425US01 the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 5, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the real-time region of effectiveness is a volume of effectiveness or area of effectiveness (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”  “The longest distance that the athlete successfully covered on a tennis court”, in all directions, results in a circular area of effectiveness.)

As per Claim 6, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the participant is an athlete of the sporting event and the sporting event is tennis (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 9, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the participant is primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant (Plant, Para [0081], discloses players on both sides (“player”) and (“opposing player”) being monitored:  “Referring now to FIG. 4C, player point of view indicated, for example, by visual arc 415 on playing surface 450 (e.g., soccer pitch) is identified. In embodiments, visual arc 415 can be generated, using geospatial data, with heat map simulator 310 of FIG. 3B. FIG. 4C can be the generated point of view of player A 420 in a simulated previously played situation. Player B 425, opposing player C 430 and opposing player D 435 can further be depicted in the example heat map shown in FIG. 4C.”  Thus, Plant discloses a primary participant (“player”) and a secondary participant (“opposing player”).
Plant, Para [0062] discloses:  “In embodiments, an alert can comprise a notification (e.g., flashing light, script, text, etc.) including a color indicating the dynamic evolution of in-game parameters over time as well as a recommended strategy change with deployment justifications based on the input from historic heat map library 330. The notification can be transferred form predictive module 340 and issued to the user (e.g., coach X) via signaler 350. In embodiments, the recommendation strategy will comprise strategic in-game insight, based off historical events, to deploy so as to mitigate potential negative predictive outcome or yield a positive result. Because real-time heat map generator 305 is continually in the ‘ON’ state throughout a match, the cognitive coaching system will monitor and repeatedly signal a recommendation to the user (e.g., coach X) during different game phases, should they be necessary. A validation update can then be initiated by real-time heat map generator 305 to compare the newly generated real-time heat map reflecting the deployed strategy (e.g., coaching adjustments) with the resulting outcome.”  Here, Plant discloses determining an action for the primary participant (“recommendation”).  Plant discloses that this is to “mitigate potential negative predictive outcome or yield a positive result”, which is suggestive of minimizing a region of effectiveness for a secondary participant (“opposing player”).  Plant’s “recommendation” is to be favorable for the participant and unfavorable for the secondary participant, and thus it is likely in this case that the size “region of effectiveness” for the secondary participant will decrease if the recommendation is successful.)
Examiner also notes that Potkonjak teaches calculating that a tennis shot will be unreturnable in [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  In this case, the action would reduce the athlete’s region of effectiveness to null once the shot passes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak and Plant, for at least the reasons recited in Claim 1.

As per Claim 10, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Potkonjak, Para [0048] discloses an “implementer”:  “There is little distinction left between hardware and software implementations of aspects of systems; the use of hardware or software is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. There are various vehicles by which processes and/or systems and/or other technologies described herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred vehicle will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware vehicle; if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware.”

As per Claim 11, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis (Plant, Para [0014] discloses a service provider with a subscription:  “The wired connection may include, without limitation, a cable connection or a Digital Subscriber Line (DSL).”)

As per Claim 12, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Plant teaches wherein the computing device includes software provided as a service in a cloud environment (Plant, Para [0103]:  “In some embodiments, the network 640 can be implemented within a cloud computing environment”)
Potkonjak and Plant are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the system of Potkonjak with the cloud environment of Plant.  One of ordinary skill in the art would be motivated to do so in order to save time and potentially money on in-house management. (Plant, Para [0108]: “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”)

As per Claim 13, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1. Plant teaches further comprising deploying a system comprising providing a computer infrastructure operable to perform the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness (Potkonjak, Para [0048], discloses deployment of the system:  “There is little distinction left between hardware and software implementations of aspects of systems; the use of hardware or software is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. There are various vehicles by which processes and/or systems and/or other technologies described herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred vehicle will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware vehicle; if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware.”)

Claims 7, 14-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak and Plant further in view of Kim (US 2015/0265920 A1).
As per Claim 7, the combination of Potkonjak and Plant teaches the computer-implemented method of claim 1 as well as a region of effectiveness (see Rejection to Claim 1).  Potkonjak discloses based on a first regression equation (Potkonjak, Para [0037], discloses:  “In some implementations, a technically feasible statistical technique may utilize other known positions (e.g., positions 301, 303, 305, 307, and 309) that are close to the position 311 and their associated probabilities (e.g., P1, P3, P5, P7, and P9) to establish the probability of the athlete failing to return a shot at the position 311 (e.g., P11). Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”)
  However, the combination of Potkonjak and Plant does not explicitly teach wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.  
Kim teaches wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Plant are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Plant’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Plant, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)
The combination of Potkonjak, Plant, and Kim further suggests wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.  (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)

	As per Claim 14, Potkonjak teaches a computer program product for training a machine learning system to determine and display a real-time volume of effectiveness surrounding an athlete, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Potkonjak [0039] discloses a computer program product with computer readable storage medium:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.”)
monitor sensor data during gameplay of a sporting event; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data of an athlete during gameplay of a sporting event.  
determine an effectiveness of a play made by the athlete; (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak discloses determining the effectiveness of past plays of the athlete, the effectiveness being whether or not the athlete reached the ball.)
determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
train the machine learning system using the sensor data, the determined effectiveness of the play, and the dataset of predictive factors to generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors; (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data from the sensors, predictive factors, and the athlete’s resulting effectiveness amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
determine a dataset of real-time predictive factors based on the monitoring the sensor data; 
determine the [real-time volume] range of effectiveness surrounding the athlete based on the dataset of [real-time] predictive factors and the training data record, wherein the [real-time volume] range of effectiveness surrounding the athlete comprises [the volume of] a shape having a determined radius around the athlete; (Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factors and training have determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  One of ordinary skill in the art will appreciate that a “longest distance” extending in all directions from the athlete’s current location comprises a circular area with a radius.)
However, Potkonjak does not disclose determine a dataset of real-time predictive factors based on the monitoring the sensor data; and6244-402394Appl. No. 16/021,799P201803425US01 generate and output a visual display of the real-time volume of effectiveness around the athlete.
Plant discloses determine a dataset of real-time predictive factors based on the monitoring the sensor data; (Plant, Para [0033], discloses:  “Heat map generator 106 can be configured to create heat maps for an individual player, an ensemble of players (e.g., strikers, midfielders, defenders, etc.), and/or a team at any given point in real-time during a game and/or in a simulated pre-game manner.”  Plant, Para [0037], discloses:  “Cognitive coaching system 102 can collect and distribute dynamic parameters of field events to one or more IoT devices…For example, components can be, but are not limited to, sensors (e.g., temperature sensors, velocity sensors, acceleration sensors, pressure sensors, vibration sensors, movement sensors, global positioning system (GPS) sensors, etc.))
and6244-402394Appl. No. 16/021,799P201803425US01 generate and output a visual display of the real-time volume of effectiveness around the athlete (Plant, Para [0051]:  “In embodiments, the one or more heat maps (e.g., historical opponent, corrective action, etc.) can further be displayed on the device interface (similar to device interface 138 of FIG. 1) of one or more devices in the IoT environment”.  This is also illustrated in Fig. 4C:

    PNG
    media_image3.png
    305
    443
    media_image3.png
    Greyscale

Potkonjak and Plant are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the heat map display of Plant.  One of ordinary skill in the art would be motivated to do so in order to give an athlete or coach an opportunity to improve their decision-making in in-game situations (Plant, Para [0024-0025]: “Uncharacteristic positional player tactics of opponent behavior can further be detected based on previous heat maps of an individual player and simultaneously provide player recommended actions with correlating justifications. As another example advantage, aspects of the present disclosure include visually representing in-game attributes of the game for analysis to generate point-of-view visualizations encompassing individual player in-game perspectives.”)
However, the combination of Potkonjak and Plant fails to teach volume of effectiveness surrounding the athlete comprises the volume of a shape having a determined radius around the athlete.
Kim teaches volume of effectiveness surrounding the athlete comprises the volume of a shape having a determined radius around the athlete. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Plant are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Plant’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Plant, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 15, the combination of Potkonjak, Plant, and Kim teaches the computer program product of claim 14 as well as regression (see Rejection to Claim 14).  Kim teaches wherein the real- time volume of effectiveness is in the form of a cylinder having a volume (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion).  
Thus, the combination of Potkonjak, Plant, and Kim further suggests wherein the determined radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Potkonjak and Plant for at least the reasons recited in Claim 14.

As per Claim 18, the combination of Potkonjak, Plant, and Kim teaches the computer program product of claim 14 as well as regression (see Rejection to Claim 14).  Potkonjak teaches wherein the dataset of predictive factors include at least one selected from the group consisting of: position or orientation of a body of the athlete; position of the athlete on a court; the athlete's momentum; the athlete's speed; the athlete's trajectory; the athlete's acceleration; a trajectory of a ball; and the athlete's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 19, Potkonjak teaches A system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; 6244-402395Appl. No. 16/021,799P201803425US01 (Potkonjak [0039-0040]:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410. FIG. 5 is an example block diagram illustrating an example computing device 500 that is arranged for modeling an actual sports game in a cyber-physical game in accordance with some embodiments of the present disclosure. In a very basic configuration 501 (shown in dashed lines), computing device 500 may typically include one or more processors 510 and system memory 520. A memory bus 530 may be used for communicating between the processor 510 and the system memory 520.”  
program instructions to monitor sensor data during gameplay of a sporting event; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data during gameplay of a sporting event.  
program instructions to determine a [volume] range of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the [volume] range of effectiveness for the primary participant represents a [volume] range surrounding the primary participant in which the primary participant is considered to be effective; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.” Here, Potkonjak discloses a range of effectiveness surrounding the athlete, the range being the area the athlete can cover from their current location.)
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. (Potkonjak [0039-0040] shown above, discloses the computer readable storage medium, processor, and memory.)
Potkonjak also discloses monitoring the sensor data and a second set of predictive factors associated with the secondary participant (Potkonjak, Para [0013]: “The system 100 may also include a second sensor 111 in a second game space 113. The second sensor 111 may be configured to collect a second set of data associated with actions taken by a player of the cyber-physical game in the second game space 113 (e.g., a cyber-physical gamer playing on a "virtual" sports field supported by a computer). In the following discussions, to avoid any confusion, a player in the actual sports game may be referred to as an athlete, and a player of the cyber-physical game may be referred to as a cyber-physical game player.”  Here, Potkonjak discloses a secondary participant (“cyber-physical game player”).  Potkonjak, Para [0019] discloses predictive factors associated with the secondary participant, predicting whether or not the secondary participant’s return of a shot is a failure or successful:  “Using the example of returning the modeled serve in the cyber-physical game, in some implementations, the computing device 109 may be configured to consider three possible scenarios. The first scenario may refer to a clearly missed hit, meaning the return by the cyber-physical game player fails to cross the net or is out of bounds. The second scenario may refer to a clearly successful hit, meaning the return by the cyber-physical game player is statistically impossible for the athlete in the actual tennis match to keep in play.”)
However, Potkonjak does not explicitly teach a range of effectiveness surrounding the secondary participant.  Potonjak does not explicitly teach program instructions to determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective; program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
Plant teaches program instructions to determine a [volume] range of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the [volume] range of effectiveness for the secondary participant represents a [volume] range surrounding the secondary participant in which the secondary participant is considered to be effective; (Plant, Para [0048], discloses:  “In embodiments, a real-time generated heat map can depict that the opposing team's offensive is, for example, concentrated around opposing player C on the left side of the field.”  Here,  Plant discloses determining a real-time region of effectiveness, and thus its size, surrounding the participant (“around opposing player C”).  This is based on predictive factors, as Plant [0047]: “In alternative embodiments, one or more heat maps representing individual players, individual teams, and/or subsets thereof can be trained on historic information and additionally transposed into a real-time generated heat maps relating to one or more teams and/or specific interest of one or more coaches.”  Plant, Para [0081], discloses a range of effectiveness that includes players on both sides (“player”) and (“opposing player”) being monitored:  “Referring now to FIG. 4C, player point of view indicated, for example, by visual arc 415 on playing surface 450 (e.g., soccer pitch) is identified. In embodiments, visual arc 415 can be generated, using geospatial data, with heat map simulator 310 of FIG. 3B. FIG. 4C can be the generated point of view of player A 420 in a simulated previously played situation. Player B 425, opposing player C 430 and opposing player D 435 can further be depicted in the example heat map shown in FIG. 4C.”  Thus, Plant discloses a primary participant (“player”) and a secondary participant (“opposing player”) both having a surrounding region of effectiveness.)
program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the [volume] range of effectiveness for the secondary participant; (Plant, Para [0062] discloses:  “In embodiments, an alert can comprise a notification (e.g., flashing light, script, text, etc.) including a color indicating the dynamic evolution of in-game parameters over time as well as a recommended strategy change with deployment justifications based on the input from historic heat map library 330. The notification can be transferred form predictive module 340 and issued to the user (e.g., coach X) via signaler 350. In embodiments, the recommendation strategy will comprise strategic in-game insight, based off historical events, to deploy so as to mitigate potential negative predictive outcome or yield a positive result. Because real-time heat map generator 305 is continually in the ‘ON’ state throughout a match, the cognitive coaching system will monitor and repeatedly signal a recommendation to the user (e.g., coach X) during different game phases, should they be necessary. A validation update can then be initiated by real-time heat map generator 305 to compare the newly generated real-time heat map reflecting the deployed strategy (e.g., coaching adjustments) with the resulting outcome.”  Here, Plant discloses determining an action for the primary participant (“recommendation”).  Plant discloses that this is to “mitigate potential negative predictive outcome or yield a positive result”, which is suggestive of minimizing a region of effectiveness for a secondary participant (“opposing player”).  Plant’s “recommendation” is to be favorable for the participant and unfavorable for the secondary participant, and thus it is likely in this case that the size “region of effectiveness” for the secondary participant will be minimized if the recommendation is successful.  This is based on a set of predictive factors (“based off historical events”).
Examiner also notes that Potkonjak teaches calculating that a tennis shot will be unreturnable in [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  In this case, the action would reduce the athlete’s region of effectiveness to null once the shot passes.)
program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the [volume] range of effectiveness for the secondary participant; (Plant, Para [0062], shown above, discloses “recommendation strategy will comprise strategic in-game insight, based off historical events”).
and program instructions to visually display the [volume] range of effectiveness surrounding the primary participant, the [volume] range of effectiveness for the secondary participant, and the suggested actions (Plant, Para [0051]:  “In embodiments, the one or more heat maps (e.g., historical opponent, corrective action, etc.) can further be displayed on the device interface (similar to device interface 138 of FIG. 1) of one or more devices in the IoT environment”.  This is also illustrated in Fig. 4C:

    PNG
    media_image3.png
    305
    443
    media_image3.png
    Greyscale

Plant also discloses displaying the suggested actions in [0062]: “In embodiments, an alert can comprise a notification (e.g., flashing light, script, text, etc.) including a color indicating the dynamic evolution of in-game parameters over time as well as a recommended strategy change with deployment justifications based on the input from historic heat map library 330.”)
Potkonjak and Plant are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the heat map display of Plant.  One of ordinary skill in the art would be motivated to do so in order to give an athlete or coach an opportunity to improve their decision-making in in-game situations (Plant, Para [0024-0025]: “Uncharacteristic positional player tactics of opponent behavior can further be detected based on previous heat maps of an individual player and simultaneously provide player recommended actions with correlating justifications. As another example advantage, aspects of the present disclosure include visually representing in-game attributes of the game for analysis to generate point-of-view visualizations encompassing individual player in-game perspectives.”)
However, the combination of Potkonjak and Plant does not explicitly teach that the range of effectiveness is a volume of effectiveness.
Kim teaches volume of effectiveness. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Plant are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Plant’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Plant, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 20, the combination of Potkonjak, Plant, and Kim teaches the system of claim 19 as well as volume of effectiveness and suggested actions (see Rejection to Claim 19).  Plant teaches further comprising: program instructions to determine and display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the suggested actions using natural language generation. (Plant, Para [0062], discloses displaying the suggested actions as text: “In embodiments, an alert can comprise a notification (e.g., flashing light, script, text, etc.) including a color indicating the dynamic evolution of in-game parameters over time as well as a recommended strategy change with deployment justifications based on the input from historic heat map library 330.”  For the text to be understandable to the coach, it must be in a human language and not, for example, binary, and thus the text is produced with natural language generation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plant with Potkonjak and Kim for at least the reasons recited in Claim 19.

As per Claim 21, the combination of Potkonjak, Plant, and Kim teaches the system of claim 19. Potkonjak teaches wherein the primary participant is an athlete of the sporting event, the secondary participant is an opponent athlete, and the sporting event is tennis. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 22, Potkonjak teaches a computer-implemented method comprising: (Potkonjak [0039] discloses a computing device:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.”)
generating, by a computing device, a plurality of training data records for a participant of a sporting event, wherein the training data records each identify a measure of effectiveness of a play made by the participant, and a dataset of historical predictive factors associated with each measure of effectiveness; (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data from the sensors, predictive factors, and the athlete’s resulting effectiveness amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
monitoring, by the computing device, sensor data of the sporting event [in real-time]; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data regarding a participant in a sporting event.  
Examiner notes that this is not “real-time”, as Potkonjak saves this sensor data to use later.  Potkonjak discloses that this data is collected from this first participant (“athlete”) to be used later in a simulation with a second participant (“cyber-physical game player”).  Potkonjak closes the paragraph with this:  “The second sensor 111 may be configured to collect a second set of data associated with actions taken by a player of the cyber-physical game in the second game space 113 (e.g., a cyber-physical gamer playing on a "virtual" sports field supported by a computer). In the following discussions, to avoid any confusion, a player in the actual sports game may be referred to as an athlete, and a player of the cyber-physical game may be referred to as a cyber-physical game player.”)
determining, by the computing device, datasets of [real-time] predictive factors for the participant from the sensor data [in real-time]; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
[dynamically] determining, by the computing device, [real-time volumes] ranges of effectiveness for the participant [over a period of time] during the sporting event based on the datasets of [real- time] predictive factors and the plurality of training data records; (Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factor has determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  This is determined “dynamically” during cyber-physical game play.)
However, Potkonjak does not explicitly teach sensor data and predictive factors in real time, nor dynamically over a period of time.
Plant teaches monitoring, by the computing device, sensor data of the sporting event in real-time (Plant, Para [0033], discloses:  “Heat map generator 106 can be configured to create heat maps for an individual player, an ensemble of players (e.g., strikers, midfielders, defenders, etc.), and/or a team at any given point in real-time during a game and/or in a simulated pre-game manner.”  Plant, Para [0037], discloses:  “Cognitive coaching system 102 can collect and distribute dynamic parameters of field events to one or more IoT devices…For example, components can be, but are not limited to, sensors (e.g., temperature sensors, velocity sensors, acceleration sensors, pressure sensors, vibration sensors, movement sensors, global positioning system (GPS) sensors, etc.))
dynamically determining, by the computing device, real-time [volumes] ranges of effectiveness for the participant over a period of time during the sporting event based on the datasets of real- time predictive factors (Plant, Para [0048], discloses:  “In embodiments, a real-time generated heat map can depict that the opposing team's offensive is, for example, concentrated around opposing player C on the left side of the field.”  Here,  Plant discloses determining a real-time region of effectiveness, and thus its size, surrounding the participant (“around opposing player C”).  This is based on predictive factors, as Plant [0047]: “In alternative embodiments, one or more heat maps representing individual players, individual teams, and/or subsets thereof can be trained on historic information and additionally transposed into a real-time generated heat maps relating to one or more teams and/or specific interest of one or more coaches.”
Plant also teaches this dynamically over a period of time in Para [0062]: “Because real-time heat map generator 305 is continually in the ‘ON’ state throughout a match, the cognitive coaching system will monitor and repeatedly signal a recommendation to the user (e.g., coach X) during different game phases, should they be necessary. A validation update can then be initiated by real-time heat map generator 305 to compare the newly generated real-time heat map reflecting the deployed strategy (e.g., coaching adjustments) with the resulting outcome.”  Here, Plant discloses continually updating the region of effectiveness (“heat map”)).
and outputting, by the computing device, the real-time [volumes] ranges of effectiveness for displaying the real-time [volumes] ranges of effectiveness around the participant. (Plant, Para [0051]:  “In embodiments, the one or more heat maps (e.g., historical opponent, corrective action, etc.) can further be displayed on the device interface (similar to device interface 138 of FIG. 1) of one or more devices in the IoT environment”.  This is also illustrated in Fig. 4C:

    PNG
    media_image3.png
    305
    443
    media_image3.png
    Greyscale

Potkonjak and Plant are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the heat map display of Plant.  One of ordinary skill in the art would be motivated to do so in order to give an athlete or coach an opportunity to improve their decision-making in in-game situations (Plant, Para [0024-0025]: “Uncharacteristic positional player tactics of opponent behavior can further be detected based on previous heat maps of an individual player and simultaneously provide player recommended actions with correlating justifications. As another example advantage, aspects of the present disclosure include visually representing in-game attributes of the game for analysis to generate point-of-view visualizations encompassing individual player in-game perspectives.”)
However, the combination of Potkonjak and Plant does not explicitly teach that the range of effectiveness around the participant is a volume of effectiveness around the participant.
Kim teaches a volume of effectiveness around the participant.  (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Plant are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Plant’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Plant, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 23, the combination of Potkonjak, Plant, and Kim teaches the computer-implemented method of claim 22. Kim teaches wherein the real- time volume of effectiveness is in the form of a cylinder having a volume (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion).  
Thus, the combination of Potkonjak, Plant, and Kim further suggests wherein the determined radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Potkonjak and Plant for at least the reasons recited in Claim 22.

As per Claim 24, the combination of Potkonjak, Plant, and Kim teaches the computer-implemented method of claim 22. Potkonjak teaches wherein each of the datasets of real-time predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak, Plant, and Kim further in view of Yale (“Multiple Linear Regression”).
As per Claim 8, the combination of Potkonjak, Plant, and Kim teaches the computer-implemented method of claim 7 as well as the first regression equation and the second regression equation (see Rejection to Claim 7).  However, the combination of Potkonjak, Plant, and Kim does not explicitly teach wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants.
 Yale discloses wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants. (Yale, Page 1, discloses:

    PNG
    media_image6.png
    70
    612
    media_image6.png
    Greyscale

Examiner notes that Applicant has omitted the constant term (A0 and β0) from the multiple linear regression, but notes that Yale’s (β0 + εi) is analogous to configurable constants εr and εh. The β terms of Yale are weighting factors, and the x terms are predictive factors.)
	Yale and the combination of Potkonjak, Plant, and Kim are analogous art because they are both in the field of endeavor of machine learning, in particular, linear regression.  The problem of Yale is pertinent to the problem faced by Potkonjak, Plant, and Kim (see mPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention))
	It would have been obvious before the effective filing date of the claimed invention to combine the multiple linear regression equation of Yale with the regression recited by Potkonjak, Plant, and Kim.  One of ordinary skill in the art would be motivated to do so in order to predict an athlete’s range based on the athlete’s historical data (Yale, Page 1:  “Multiple linear regression attempts to model the relationship between two or more explanatory variables and a response variable by fitting a linear equation to observed data.”)

As per Claim 16, the combination of Potkonjak, Plant, and Kim teaches the computer program product of claim 15 as well as the first regression equation and the second regression equation (see Rejection to Claim 15).  However, the combination of Potkonjak, Plant, and Kim does not explicitly teach wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants.
 Yale discloses wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants. (Yale, Page 1, discloses:

    PNG
    media_image6.png
    70
    612
    media_image6.png
    Greyscale

Examiner notes that Applicant has omitted the constant term (A0 and β0) from the multiple linear regression, but notes that Yale’s (β0 + εi) is analogous to εr and εh.)
	Yale and the combination of Potkonjak, Plant, and Kim are analogous art because they are both in the field of endeavor of machine learning, in particular, linear regression.  The problem of Yale is pertinent to the problem faced by Potkonjak, Plant, and Kim (see mPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention))
	It would have been obvious before the effective filing date of the claimed invention to combine the multiple linear regression equation of Yale with the regression recited by Potkonjak, Plant, and Kim.  One of ordinary skill in the art would be motivated to do so in order to predict an athlete’s range based on the athlete’s historical data (Yale, Page 1:  “Multiple linear regression attempts to model the relationship between two or more explanatory variables and a response variable by fitting a linear equation to observed data.”)
	
As per Claim 17, the combination of Potkonjak, Plant, Kim, and Yale teaches the computer program product of claim 16 as well as regression equations and weighting factors (see Rejection to Claim 16).  Potkonjak further teaches back-solving for the weighting factor using a value for the radius included in the training data record (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak discloses using regression based on training records comprising a radius (distance to the ball that the athlete either returned or failed to return), and regression comprises backsolving to determine the weighting factors of the regression equation.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regan et al. (US 2014/0067098 A1) discloses in [0070]: “An area under the athlete is drawn to show the range that they can cover if the ball were thrown to them at that point in time” which is based on “[0064] Current speed of the athlete [0065] Distance from the ball [0066] Acceleration ability of the athlete considering their current speed [0067] Direction athlete is facing [0068] Passing velocity of player with the ball”.  Fig. 11 shows:

    PNG
    media_image7.png
    445
    639
    media_image7.png
    Greyscale

Rahimi et al. (US 2018/0290019 A1) discloses a system of predicting the movements of an opposing basketball team in real time.  [0100-0101] states:  “In some embodiments, an image representing predicted movements may be overlaid on top of a view of a real-world environment. For example, a player, coach, or spectator may be shown an image representing the predicted movement or predicted future location of members of an opposing team based on their current formation. The image (e.g., circles representing predicted positions) may be overlaid on top of a view of the basketball court. In some embodiments, a drone may be controlled to move to an area where predicted events are going to occur or where such predicted events can be viewed. In yet some other embodiments, a camera may be controlled to orient towards where predicted events are going to occur. In other words, actuators or motors are activated to cause the camera (or sensor) or other device to move and change its field of view (e.g., orientation) to encompass or otherwise be directed towards the location where the predicted events are going to occur.”  Fig. 4 and Fig. 7 show the current positions on the court, and movement predictions:

    PNG
    media_image8.png
    537
    509
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    563
    539
    media_image9.png
    Greyscale

Clemente (“Measuring tactical behaviour using technological metrics: Case study of a football game”), Pg 25 Figure 4, discloses real-time analysis in AR, that shows effective ranges of teams in a soccer match:

    PNG
    media_image10.png
    378
    1089
    media_image10.png
    Greyscale

Link et al. (“Real Time Quantification of Dangerousity in Football Using Spatiotemporal Tracking Data”), discloses a system of determining in real-time how likely it is that an opponent will score a goal in soccer, based on a current formation.  This includes ranges of effectiveness, illustrated on Page 7 Fig. 4:

    PNG
    media_image11.png
    463
    740
    media_image11.png
    Greyscale

Kim et al. (“Augmented reality-based remote coaching for fast-paced physical
task”) discloses a system of a tennis player wearing an AR helmet, and being given suggestions (by a coach) on an appropriate tennis shot

    PNG
    media_image12.png
    553
    1489
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    869
    1469
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    451
    1533
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    528
    761
    media_image15.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126         
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126